          Case 1:20-cv-09412-JPC Document 10 Filed 08/20/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EON STRUTHERS,

                                 Plaintiff,

                     -against-                                      20-cv-9412 (JPC)

 DEPARTMENT OF CORRECTIONS;                                              ORDER
 CYNTHIA BRANN; PATSY YANG;
 MARGARET EGAN,

                                 Defendants.

JOHN P. CRONAN, United States District Judge:

       On December 23, 2020, the Court ordered Plaintiff Eon Struthers to file a second amended

complaint that complied with the standards outlined in the Court’s Order. Dkt. 8. The Court

ordered Plaintiff to submit his second amended complaint to the Pro Se Intake Unit within sixty

days of December 23, 2020. Id. The Court explained that if Plaintiff failed to comply, and could

not show good cause to excuse such failure, the complaint would be dismissed for failure to state

a claim upon which relief may be granted. Id.

       Plaintiff did not comply with the Court’s December 23, 2020 Order and did not file a

second amended complaint. On April 16, 2021, the Court issued an order to show cause why the

Complaint should not be dismissed for failure to state a claim upon which relief may be granted

and for failure to prosecute this action. The Court informed Plaintiff that he could show cause by

sending a letter to the Court’s Pro Se Intake Unit. That order was returned to the Court as

undeliverable.

       Federal Rule of Civil Procedure 41 authorizes a court to dismiss an action for failure to

prosecute or comply with an order of the Court. Fed R. Civ. P. 41(b); see LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t is unquestioned that Rule 41(b) also gives the

district court authority to dismiss a plaintiff’s case sua sponte for failure to prosecute . . . .”). In
          Case 1:20-cv-09412-JPC Document 10 Filed 08/20/21 Page 2 of 2



light of Plaintiff’s failure to comply with the Court’s Order to Amend dated December 23, 2020,

the Court dismisses this action for failure to prosecute pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure.

       The Clerk of Court is respectfully directed to close this case. The Court will not mail a

copy of this Order to Plaintiff because the April 16, 2021 Order was returned as undeliverable, and

it was Plaintiff’s responsibility to inform the Court if his address changed. See Dkt. 6 at 2.

       SO ORDERED.

Dated: August 19, 2021                               __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
